PER CURIAM.
The sole ground of appeal is alleged error of the District Court in instructing the jury. Appellant complains of the giving of one instruction and the failure to give another.
Appellant’s first point, which he labels an erroneous instruction, concerns a traffic regulation, which the trial court allowed opposing counsel to read to the jury at the completion of the charge to the jury. In so doing, the court referred to the regulation as having been admitted in evidence. If the alleged error be regarded as dealing with the admission of evidence, so much of the record of the proceeding' below as is presented to us upon the appeal fails to indicate timely objection. If appellant’s point be regarded as it is stated in his statement of points, as directed to an error in the court’s charge, the objection came too late to comply with Rule 51 of the Federal Rules of Civil Procedure.1 It was made after the jury had retired.
As to the failure to give a requested instruction, we do not find that proper objection was made, as required by Rule 51, supra.
Affirmed.

 28 U.S.C.A.